Case 5:19-cv-00380-FB-ESC Document 103 Filed 06/01/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION

RICHARD LOPEZ AND GLORIA LOPEZ, §

 

 

ON BEHALF OF THEMSELVES AND §
ALL OTHERS SIMILARLY SITUATED, §
Plaintiffs, §
§
v. § Civil Action No. 5:19-CV-00380-FB
§
PROGRESSIVE COUNTY MUTUAL §
INSURANCE COMPANY AND APRIL §
HAGER, §
Defendants. §
ORDER GRANTING DEFENDANT APRIL HAGER’S UNOPPOSED MOTION
FOR WITHDRAWAL OF CERTAIN COUNSEL
On the day of , 2020, came on to be heard Defendant’s Unopposed

Motion for Withdrawal of Certain Counsel. The Court, after having reviewed same, is of the
opinion that same should be GRANTED.

IT IS THEREFORE ORDERED that Defendant’s Unopposed Motion for Withdrawal of
Certain Counsel is GRANTED and Mr. Justin Woods be removed as counsel and from the

CM/ECF notifications for this matter

DATED:

 

 

JUDGE PRESIDING

 
